Citation Nr: 0947903	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-41 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to August 
1966.  He died in February 2004, and the appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death in February 2004 was caused by 
cardiogenic shock, with non-ST elevation myocardial 
infarction and severe coronary artery disease as the 
underlying cause, and ischemic cardiomyopathy and acute renal 
failure as other significant conditions contributing to the 
death.

2.  At the time of his death, the Veteran was service 
connected for postoperative residuals due to left hip injury 
with 2" shortening of the lower extremity, lumbosacral 
strain secondary to shortening of left lower extremity, 
postoperative residuals due to right ankle fracture, left 
knee disorder, generalized anxiety disorder, residual 
forehead scar, and right knee scar.  The disabilities were 
rated as 30, 20, 10, 10, 0, 0 and 0 percent disabling, 
respectively. 

3.  Cardiogenic shock, myocardial infarction, severe coronary 
artery disease, ischemic cardiomyopathy, and acute renal 
failure did not manifest during service or within one year of 
service separation, and are not otherwise shown to be related 
to service.

4.  The Veteran's service-connected disabilities did not 
cause his death and played no substantial or material part in 
his death, and did not otherwise materially accelerate his 
death.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particular notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided general notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection for the cause 
of the Veteran's death.  This letter also informed the 
Veteran of what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  The September 2004 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  Hence, the June 2004 letter, which meets Pelegrini's 
content of notice requirement, also meets the VCAA's timing 
of notice requirement.  

The Board notes that the above letter did not advise the 
appellant of the conditions for which the Veteran was 
service-connected at the time of his death; however, it 
indicated that the claim could be substantiated by submitting 
evidence showing that a service-connected condition caused or 
contributed to his death, or that the Veteran's death was 
caused by a service-related injury or disease.  Furthermore, 
the Board finds that any insufficiency in the notice is 
harmless error, as the appellant had actual knowledge of the 
Veteran's service-connected conditions and that her claim 
could be established based on such.  In this regard, the 
appellant sought out medical opinions and submitted letters 
from private physicians that suggested a relationship between 
the Veteran's service-connected generalized anxiety disorder 
and a death-causing illness.  Further, in a June 2004 letter 
and a letter attached to her VA Form 9 she indicated that his 
service-connected head, hip, ankle, leg, and stress disorders 
led to his death death.  The Board finds that such statements 
reflect actual knowledge of what was needed to substantiate 
the claim and any defect with respect to the notice is cured.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Furthermore, neither the appellant nor her representative has 
claimed that notice has been less than adequate. 

Moreover, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, post-service medical records and 
examination reports, and the death certificate.  In addition, 
VA has obtained a medical opinion in conjunction with her 
claim.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Legal Criteria

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Cardiovascular-renal disease shall be presumed to have been 
incurred in service although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2009).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 West 2002); 38 C.F.R. § 3.312 (2009).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2009).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2009).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Board notes that cardiogenic shock, myocardial 
infarction, severe coronary artery disease, ischemic 
cardiomyopathy, and acute renal failure did not manifest 
during service or within one year of separation, and the 
appellant does not so claim.  Rather, she claims that the 
Veteran's service-connected disabilities led to his health 
failing and led to his cause of death.  After careful review 
of the record, the Board finds that service connection for 
the Veteran's cause of death is not warranted.

The Veteran's death certificate indicates that he was 76 
years old when he died in February 2004 from cardiogenic 
shock, with non-ST elevation myocardial infarction and severe 
coronary artery disease as the underlying cause, and ischemic 
cardiomyopathy and acute renal failure as other significant 
conditions contributing to the death.

At the time of the Veteran's death, service connection was in 
effect for postoperative residuals due to left hip injury 
with 2" shortening of the lower extremity, lumbosacral 
strain secondary to shortening of left lower extremity, 
postoperative residuals due to right ankle fracture, left 
knee disorder, generalized anxiety disorder, residual 
forehead scar, and right knee scar rated as 30, 20, 10, 10, 
0, 0 and 0 percent disabling, respectively. 

Service treatment records, including a May 1966 examination 
for transfer to the Fleet Marine Corps Reserve, are negative 
for any complaints, treatment, or findings related to 
cardiogenic shock, myocardial infarction, coronary artery 
disease, ischemic cardiomyopathy, or acute renal failure.  A 
November 1968 VA examination revealed that the Veteran's 
cardiovascular system was normal.  Treatment records from 
Naval Hospital Camp Lejeune showed treatment for a possible 
kidney infection in June 1973.  A July 1976 record included 
the diagnosis of hypertension.  An August 1989 record 
revealed that coronary artery disease manifested in 1985.  A 
November 1989 record included the diagnosis of status post 
non Q-wave myocardial infarction status post myocardial 
infarction in 1985.  A December 1989 record diagnosed the 
Veteran with angina pectoris with atherosclerotic coronary 
artery disease and coronary insufficiency, history of 
myocardial infarction, and hypertension.  In April 1990, the 
Veteran was awarded Social Security disability benefits and 
was found to be disabled effective March 31, 1986.  The 
medical evidence established that the Veteran had status post 
osteotomy of the left hip, status post triple arthrodesis of 
the right ankle, an old anterior myocardial infarction, 
hypertension, adult-onset insulin dependent diabetes 
mellitus, and a history of bladder carcinoma status post 
surgical excision.  
In correspondence received in May 2004, Dr. C. V. P., a 
private physician, noted that the Veteran had been his 
patient since 1990.  He suffered from severe coronary artery 
disease, diabetes mellitus, ischemic cardiomyopathy, 
congestive heart failure, and extreme anxiety and stress 
which he suffered from the days he was in the military and 
while he was working.  His condition deteriorated and he was 
transferred to Pitt Memorial Hospital where he expired.  The 
examiner opined that even though the Veteran's cause of death 
was left ventricular failure from ischemic heart disease and 
diabetes mellitus, and renal failure, he strongly believed 
that a lot of stress and anxiety contributed to the Veteran's 
pathology.  

In correspondence received in May 2004, Dr. R. G. M., a 
private physician, noted that the Veteran had a history of 
anxiety disorder and hypertension and later experienced 
recurrent myocardial infarctions leading to a diagnosis of an 
ischemic cardiomyopathy and associated renal insufficiency.  
He had been under Dr. R. G. M.'s care on two occasions over 
the last year.  The Veteran recently presented to the 
hospital in February 2004 with severe angina at rest and 
recurrent heart failure with increasing renal insufficiency.  
He was to undergo additional percutaneous revascularization, 
however, during hospitalization he developed sudden 
deterioration and cardiogenic shock for which he could not be 
resuscitated.  Dr. R. G. M. noted that anxiety and stress 
were considered to be risk factors for the development of 
ischemic heart disease.  Dr. R. G. M. believed that anxiety 
and stress played some role in the Veteran's hypertension and 
probably in the development of his ischemic heart disease and 
subsequent coronary events.  However, a degree to which these 
factors contributed to his disability and eventual demise was 
debatable and was very difficult to arbitrate.  

In correspondence received in March 2005, Dr. R. G. M. 
indicated that it was always difficult to determine how much, 
if any, of a role stress played in the development of 
cardiovascular disease and the precipitation of acute 
cardiovascular events.  Dr. R. G. M. indicated that he was 
not capable of commenting from a professional perspective of 
whether the Veteran's anxiety disorder more likely than not 
contributed to cause his death.  The Veteran had extensive 
cardiovascular disease which led to his demise and stress 
could have played a role in the development of cardiovascular 
disease.  Dr. R. G. M. stated that he did not have sufficient 
information or evidence to state that "the anxiety disorder 
diagnosis [the Veteran] received while on active duty more 
likely than not contributed to his cause of death."

In an August 2005 VA memorandum, Dr. J. C. M. reported that 
notes in the Veteran's claims file showed that at times when 
his anxiety disorder was even mentioned by his physicians he 
was not being treated for the anxiety disorder.  Although Dr. 
R. G. M. raised the possibility of a connection between the 
Veteran's service connected anxiety and the conditions 
(related to heart disease), Dr. R. G. M.'s statement was 
clearly speculative.  Dr. J. C. M. opined that in view of 
speculation and that there was no established connection 
between chronic anxiety and coronary artery disease, he could 
not state that the Veteran's demise was due to his service-
connected anxiety without resorting to unfounded speculation.  

Upon careful review of the record, the Board has concluded 
that service connection for the cause of the Veteran's death 
is not warranted.  As noted above, the Board observes that 
there is no indication of cardiogenic shock, myocardial 
infarction and severe coronary artery disease, ischemic 
cardiomyopathy, or acute renal failure manifested in service 
or for many years thereafter.  There is also no indication 
that the Veteran's service-connected disabilities were the 
immediate or underlying cause of death, or that they were 
etiologically related to the Veteran's death.  Rather, 
specifically as to the Veteran's generalized anxiety 
disorder, while Dr. C. V. P. indicated that he believed a lot 
of stress and anxiety contributed to the Veteran's left 
ventricular failure from ischemic heart disease, diabetes 
mellitus, and renal failure, he did not indicate that it 
substantially or materially contributed to the Veteran's 
death.  Also, Dr. C. V. P. did not provide any basis for his 
opinion.  

Also while Dr. R. G. M. believed that anxiety and stress 
played some role in the Veteran's hypertension and probably 
in the development of the Veterans' ischemic heart disease 
and subsequent coronary events, he indicated that he could 
not determine the degree of contribution.  Subsequently, Dr. 
R. G. M. added he was not capable of commenting from a 
professional perspective of whether the Veteran's anxiety 
disorder more likely than not contributed to cause the 
Veteran's death.  Furthermore, in a VA memorandum, Dr. J. C. 
M. found that there was no established connection between 
chronic anxiety and coronary artery disease, therefore, he 
opined that he could not stated that the Veteran's demise was 
due to his service-connected anxiety without resorting to 
unfounded speculation.  

While Drs. C. V. P. and R. G. M. suggested that there was a 
relationship between the Veteran's anxiety/stress and 
hypertension, heart disease, and/or renal failure, as 
previously noted, in order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability(ies) contributed substantially or materially; that 
it combined to cause death; and that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
The opinions of Drs. C. V. P. and R. G. M. did not establish 
that the veteran's generalized anxiety disorder substantially 
or materially contributed to the cause of death, but rather 
that it only had some part in contributing to the Veteran's 
hypertension, heart disease, or renal failure.  The Board 
notes that the Veteran's service-connected generalized 
anxiety disorder or any other service-connected disabilities 
do not affect a vital organ and the most probative evidence 
establishes that although service-connected disease or 
injuries existed, the service-connected disabilities do not 
cause, or contribute substantially or materially to death.  
Stated differently, there is no probative evidence that death 
was in fact caused by the Veteran's service connected 
generalized anxiety disorder or any other service-connected 
disabilities. Again, the service-connected anxiety disorder 
was rated as noncompensable at the time of the Veteran's 
death.

The Board has considered the appellant's assertions that the 
cause of the Veteran's death originated from injuries 
incurred while on active duty that slowly progressed over the 
course of the Veteran's life that resulted in failing health 
and led to his death.  However, while she is competent to 
state what she perceives through her senses, she is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Layno v. Brown, 6 
Vet. App. 465 (1994) and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In summary, the evidence establishes that the Veteran's fatal 
disease processes were not present in service, within the 
first post-service year, or for many years thereafter.  There 
is a lack of evidence of pathology or treatment in proximity 
to service or within years of separation.  Furthermore, there 
is a lack of probative evidence that a service-connected 
disability materially contributed to or accelerated death.  
Accordingly, the claim of entitlement to service connection 
for the cause of the veteran's death must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


